DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Groh (U.S. Patent 9,896,031) in view of Watanabe (U.S. Patent 5,450,057).

a moving body detection section configured to detect a moving body near a mobile object on a basis of information input from sensors (see at least Figures 1A-3, items 100, 104, 300 and 302 & col. 2, lines 1-38, note information from the sensors is used to detect a moving body near the mobile object & col. 4, lines 22-31); and 
a sound output control section configured to shift a position of a sound image of a notification sound giving notification of a position of the moving body in keeping with a detected position of the moving body in motion (see at least Figures 1A-5C, items 110e, 112a-112f, 502a-502d, 504a-504e and 506a-506d & col. 2, lines 48-57 & col. 9, lines 24-57),
wherein the sound output control section performs control to determine whether the moving body has a set attribute, and output the notification sound, and not output the notification sound (see at least col. 6, lines 33-44, note the notification sound output is dependent on the metadata of the object, they type of object or behavior of the object & col. 8, lines 10-21, note the notification sound output is dependent on the attributes of the software object & col. 5, lines 31-58, note attributes of the software object, such as object precedence).
However, Groh does not specifically disclose wherein the sound output control section performs control to determine whether the moving body has a set priority of highest priority, or of a priority lower than the highest priority, and if the set priority is the highest priority, output the notification sound, and if the set priority is the priority lower than the highest priority, not output the notification sound.
It is known output notification sounds in different ways.  For example, Watanabe teaches a notification system that determines whether a moving body has a set priority of highest priority, or of a priority lower than the highest priority, and if the set priority is the highest priority, output the notification sound, and if the set priority is the priority lower than the highest priority, not output the notification sound (see at least the abstract & Figures 1, 2 and 4, items 110a-110d, 130, 131, 203, 204, NO, YES, and 205 & col. 2, lines 37-64 & col. 4, lines 46-60, note that when the total warning priority (203), which corresponds to the set priority, is larger than a standard level (204), which corresponds to a highest priority, a notification sound corresponding to a sound image is output (YES→205), and when the total warning priority (203) is a priority lower than the highest priority (204), no notification sound is output (NO)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Watanabe into Groh.  This provides the ability for Groh’s driver to distinguish whether or not a moving body is dangerous or not.
Regarding claim 2, Groh in view of Watanabe, as addressed above, teach a motion prediction section configured to predict motion of the moving body, wherein the sound output control section shifts the position of the sound image of the notification sound on a basis of a predicted position of the moving body (see at least Figures 5B-5C, items 504a-504e and 506a-506d of Groh & col. 2, lines 30-38 of Groh, note prediction of collision based on the moving body’s current trajectory or current intended path & col. 4, lines 22-67 of Groh & col. 6, lines 1-8 of Groh & col. 9, lines 24-57 of Groh & the abstract of Watanabe).
Regarding claim 3, Groh in view of Watanabe, as addressed above, teach wherein, from a time the position of the sound image of the notification sound is set on a basis of a first detected position of the moving body until the position of the sound image of the notification sound is set on a basis of a second detected position of the moving body subsequent to the first detected 
Regarding claim 5, Groh in view of Watanabe, as addressed above, teach wherein the sound output control section controls volume of the notification sound on a basis of a distance between the mobile object and the moving body (see at least Figures 5B-5C, items 504a-504e and 506a-506d of Groh & col. 5, lines 9-19 of Groh & col. 9, lines 24-57 of Groh & the abstract of Watanabe).
Regarding claim 6, Groh in view of Watanabe, as addressed above, teach wherein the sound output control section changes a type of the notification sound depending on the type of the moving body (see at least col. 2, lines 24-27 of Groh, note identifying the type of moving body & col. 4, lines 33-39 of Groh & col. 6, lines 33-44 of Groh, note certain chimes for certain moving bodies).
Regarding claim 8, Groh in view of Watanabe, as addressed above, teach a priority setting section configured to set the priority for the moving body, wherein the sound output control section controls the output of the notification sound regarding each of a plurality of moving bodies on a basis of the priority thereof (see at least col. 5, lines 48-49 of Groh & col. 4, lines 46-60 of Watanabe & col. 6, lines 45-54 of Watanabe).
Regarding claim 9, Groh in view of Watanabe, as addressed above, teach wherein the sound output control section performs control to preferentially output the notification sound 
Regarding claim 10, Groh in view of Watanabe, as addressed above, teach wherein the sound output control section controls the volume of the notification sound on a basis of the priority (see at least col. 5, lines 48-49 of Groh & col. 6, lines 45-53 of Groh & col. 4, lines 46-60 of Watanabe & col. 5, lines 6-11 of Watanabe & col. 6, lines 8-15 of Watanabe & col. 6, lines 45-54 of Watanabe).
Regarding claim 11, Groh in view of Watanabe, as addressed above, teach wherein the priority setting section sets the priority for each moving body on a basis of a risk level at which the moving body can contact or collide with the mobile object (see at least col. 5, lines 48-49 of Groh & col. 4, lines 10-30 of Watanabe, note the priority is based on at least the risk level of the moving body (e.g., the distance to the moving body or relative speed of the moving body) & col. 4, lines 46-60 of Watanabe & col. 5, lines 6-11 of Watanabe & col. 6, lines 8-15 of Watanabe & col. 6, lines 45-54 of Watanabe).
Regarding claim 13, Groh in view of Watanabe, as addressed above, teach wherein the sound output control section controls an up-down-direction position of the sound image of the notification sound on a basis of an up-down-direction position of the moving body in reference to a plane on which the moving body exists (see at least col. 2, lines 11-29 of Groh, note the system senses 360° around the vehicle (i.e., it senses moving bodies in different planes) and can sense a wide variety of different bodies & col. 4, lines 22-53 of Groh, note the system tracks the moving body in three-dimensions & col. 5, lines 9-19 of Groh & col. 5, lines 44-45 of Groh & col. 5, lines 50-58 of Groh, note the sound source position is in three-dimensions).

Regarding claim 16, Groh in view of Watanabe, as addressed above, teach wherein the sound output control section shifts the position of the sound image of the notification sound in keeping with the detected position of the moving body in motion relative to the mobile object (see at least Figures 5B-5C, items 504a-504e and 506a-506d of Groh & col. 4, lines 22-53 of Groh, note the moving body’s location is a tracked three-dimensional coordinate relative to the vehicle & col. 9, lines 24-57 of Groh & the abstract of Watanabe).
Regarding claim 17, Groh discloses an information processing method (see at least the abstract & Figures 1-5C & col. 10, line 22 – col. 12, line 8) comprising: 
detecting a moving body near a mobile object on a basis of information input from sensors (see at least Figures 1A-3, items 100, 104, 300 and 302 & col. 2, lines 1-38, note information from the sensors is used to detect a moving body near the mobile object & col. 4, lines 22-31); 
shifting a position of a sound image of a notification sound giving notification of a position of the moving body in keeping with a detected position of the moving body in motion (see at least Figures 1A-5C, items 110e, 112a-112f, 502a-502d, 504a-504e and 506a-506d & col. 2, lines 48-57 & col. 9, lines 24-57); and 
performing control to determine whether the moving body has a set attribute, and output the notification sound, and not output the notification sound (see at least col. 6, lines 33-44, note 
However, Groh does not specifically disclose performing control to determine whether the moving body has a set priority of highest priority, or of a priority lower than the highest priority, and if the set priority is the highest priority, output the notification sound, and if the set priority is the priority lower than the highest priority, not output the notification sound.
It is known output notification sounds in different ways.  For example, Watanabe teaches a system that determines whether a moving body has a set priority of highest priority, or of a priority lower than the highest priority, and if the set priority is the highest priority, output the notification sound, and if the set priority is the priority lower than the highest priority, not output the notification sound (see at least the abstract & Figures 1, 2 and 4, items 110a-110d, 130, 131, 203, 204, NO, YES, and 205 & col. 2, lines 37-64 & col. 4, lines 46-60, note that when the total warning priority (203), which corresponds to the set priority, is larger than a standard level (204), which corresponds to a highest priority, a notification sound corresponding to a sound image is output (YES→205), and when the total warning priority (203) is a priority lower than the highest priority (204), no notification sound is output (NO)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Watanabe into Groh.  This provides the ability for Groh’s driver to distinguish whether or not a moving body is dangerous or not.

detecting a moving body near a mobile object on a basis of information input from sensors (see at least Figures 1A-3, items 100, 104, 300 and 302 & col. 2, lines 1-38, note information from the sensors is used to detect a moving body near the mobile object & col. 4, lines 22-31); 
shifting a position of a sound image of a notification sound giving notification of a position of the moving body in keeping with a detected position of the moving body in motion (see at least Figures 1A-5C, items 110e, 112a-112f, 502a-502d, 504a-504e and 506a-506d & col. 2, lines 48-57 & col. 9, lines 24-57); and 
performing control to determine whether the moving body has a set attribute, and output the notification sound, and not output the notification sound (see at least col. 6, lines 33-44, note the notification sound output is dependent on the metadata of the object, they type of object or behavior of the object & col. 8, lines 10-21, note the notification sound output is dependent on the attributes of the software object & col. 5, lines 31-58, note attributes of the software object, such as object precedence).
However, Groh does not specifically disclose performing control to determine whether the moving body has a set priority of highest priority, or of a priority lower than the highest priority, and if the set priority is the highest priority, output the notification sound, and if the set priority is the priority lower than the highest priority, not output the notification sound.
has a set priority of highest priority, or of a priority lower than the highest priority, and if the set priority is the highest priority, output the notification sound, and if the set priority is the priority lower than the highest priority, not output the notification sound (see at least the abstract & Figures 1, 2 and 4, items 110a-110d, 130, 131, 203, 204, NO, YES, and 205 & col. 2, lines 37-64 & col. 4, lines 46-60, note that when the total warning priority (203), which corresponds to the set priority, is larger than a standard level (204), which corresponds to a highest priority, a notification sound corresponding to a sound image is output (YES→205), and when the total warning priority (203) is a priority lower than the highest priority (204), no notification sound is output (NO)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Watanabe into Groh.  This provides the ability for Groh’s driver to distinguish whether or not a moving body is dangerous or not.
Regarding claim 19, Groh discloses a mobile object (see at least the abstract & Figures 1-5C & col. 10, line 22 – col. 12, line 8) comprising: 
sensors configured to be arranged in the mobile object to detect peripheral status thereof (see at least col. 2, lines 1-19); 
a moving body detection section configured to detect a moving body nearby on a basis of information input from the sensors (see at least Figures 1A-3, items 100, 104, 300 and 302 & col. 2, lines 1-38, note information from the sensors is used to detect a moving body near the mobile object & col. 4, lines 22-31); and 

wherein the sound output control section performs control to determine whether the moving body has a set attribute, and output the notification sound, and not output the notification sound (see at least col. 6, lines 33-44, note the notification sound output is dependent on the metadata of the object, they type of object or behavior of the object & col. 8, lines 10-21, note the notification sound output is dependent on the attributes of the software object & col. 5, lines 31-58, note attributes of the software object, such as object precedence).
However, Groh does not specifically disclose performing control to determine whether the moving body has a set priority of highest priority, or of a priority lower than the highest priority, and if the set priority is the highest priority, output the notification sound, and if the set priority is the priority lower than the highest priority, not output the notification sound.
It is known output notification sounds in different ways.  For example, Watanabe teaches a system that determines whether a moving body has a set priority of highest priority, or of a priority lower than the highest priority, and if the set priority is the highest priority, output the notification sound, and if the set priority is the priority lower than the highest priority, not output the notification sound (see at least the abstract & Figures 1, 2 and 4, items 110a-110d, 130, 131, 203, 204, NO, YES, and 205 & col. 2, lines 37-64 & col. 4, lines 46-60, note that when the total warning priority (203), which corresponds to the set priority, is larger than a standard level (204), which corresponds to a highest priority, a notification sound corresponding to a sound image is 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Watanabe into Groh.  This provides the ability for Groh’s driver to distinguish whether or not a moving body is dangerous or not.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Groh (U.S. Patent 9,896,031) in view of Watanabe (U.S. Patent 5,450,057) as applied to claim 2 above, and in further view of Konigsberg (U.S. Pub 2015/0365743).
Regarding claim 4, Groh in view of Watanabe, as addressed above, teach wherein the motion prediction section further predicts the motion of the mobile object, and the sound output control section shifts the position of the sound image of the notification sound on a basis of the predicted position of the moving body relative to the mobile object (see at least Figures 5B-5C, items 504a-504e and 506a-506d of Groh & col. 2, lines 30-38 of Groh, note prediction of collision based on the moving body’s current trajectory or current intended path & col. 4, lines 22-67 of Groh, note the moving body’s three dimensional coordinates are tracked relative to the mobile object & col. 6, lines 1-8 of Groh & col. 9, lines 24-57 of Groh & the abstract of Watanabe).
However, Groh in view of Watanabe do not specifically teach to the predicted position of the mobile object.
It is known to provide notification sounds in different ways.  For example, Konigsberg teaches a notification system that outputs a notification sound based on a predicted position of a mobile object (see at least [0026] note "position of the detected object" can refer to a location of the detected object at a given point in time, or can refer to a trajectory of the detected object with respect to the position or a trajectory of the source vehicle which allows a threat to be detected & [0040]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Konigsberg into Groh in view of Watanabe.  This provides the ability to track the moving body’s trajectory relative to the mobile object’s trajectory such that a notification sound can be produced in an area that conveys the moving body’s location/trajectory, thus allowing the driver to readily perceive where the moving body’s is located.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Groh (U.S. Patent 9,896,031) in view of Watanabe (U.S. Patent 5,450,057) as applied to claim 6 above, and in further view of Iwamoto (U.S. Pub 2010/0060441).
Regarding claim 7, Groh in view of Watanabe, as addressed above, teach wherein in a case where there are a plurality of moving bodies near the mobile object, the sound output control section changes the type of notification sound for each of the moving bodies (see at least col. 6, lines 33-53 of Groh & col. 6, lines 8-15 of Watanabe & col. 6, lines 45-54 of Watanabe).
However, Groh in view of Watanabe do not specifically teach moving bodies of the same type.
It is known to output a notification sound in different ways.  For example, Iwamoto teaches a system that in a case where there are a plurality of moving bodies of the same type near a mobile object, a sound output control section changes the type of notification sound for each of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Iwamoto into Groh in view of Watanabe.  This provides the ability for the driver to compare the notification sound with two reference sounds so the driver can recognize the distance to the moving body more precisely.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Groh (U.S. Patent 9,896,031) in view of Watanabe (U.S. Patent 5,450,057) as applied to claim 1 above, and in further view of Chow (U.S. Pub 2018/0096601).
Regarding claim 12, Groh in view of Watanabe, as addressed above, teach wherein the sound output control section performs control to output the notification sound regarding the moving body likely colliding with the mobile object (see at least col. 2, lines 30-38 of Groh & col. 10, lines 5-13 of Groh).
However, Groh in view of Watanabe do not specifically teach regarding the moving body that comes into a predetermined range of vicinity of the mobile object.
It is known to output notification sounds in different ways.  For example, Chow teaches a notification system wherein a sound output control section performs control to output a notification sound regarding a moving body that comes into a predetermined range of vicinity of a mobile object (see at least [0027] & [0030-0031] note when the proximity data indicates a distance less than a threshold, it is determined that a possible collision may occur).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Chow into Groh in view of .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Groh (U.S. Patent 9,896,031) in view of Watanabe (U.S. Patent 5,450,057) as applied to claim 13 above, and in further view of Healey (U.S. Pub 2014/0294210).
Regarding claim 14, Groh in view of Watanabe, as addressed above, teach wherein the sound output control section controls the up-down-direction position of the sound image of the notification sound by controlling output of sounds from a plurality of speakers (see at least Figure 1, items 112a-112f of Groh & col. 2, lines 11-29 of Groh, note the system senses 360° around the vehicle (i.e., it senses moving bodies in different planes) and can sense a wide variety of different bodies & col. 2, lines 48-50 of Groh & col. 4, lines 22-53 of Groh, note the system tracks the moving body in three-dimensions & col. 5, lines 9-19 of Groh & col. 5, lines 44-45 of Groh & col. 5, lines 50-58 of Groh, note the sound source position is in three-dimensions).
However, Groh in view of Watanabe do not specifically teach a plurality of speakers arranged at different heights in the mobile object.
It is known to arrange speakers in different areas of a mobile object.  For example, Healey teaches a notification system with a plurality of speakers arranged at different heights in the mobile object (see at least [0018] note speakers on the roof, doors, etc. & [0024-0025]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Healey into Groh in view of 

 Response to Arguments
Applicant's arguments filed January 20, 2021, have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BRIAN WILSON/Primary Examiner, Art Unit 2687